Exhibit (d) (9) under Form N-1A Exhibit 10 under Item 601/Reg. S-K EXHIBIT D to the Investment Advisory Contract Federated Prudent Global Income Fund For all services rendered by the Adviser hereunder, the above-named Fund of the Trust shall pay to the Adviser and the Adviser agrees to accept as full compensation for all services rendered hereunder, an annual investment advisory fee equal to 0.75 of 1% of the average daily net assets of the Fund. The portion of the fees based upon the average daily net assets of the Fund shall be accrued daily at the rate of 1/365th of 0.75 of 1% applied to the daily net assets of the Fund. The advisory fee so accrued shall be paid to the Adviser daily. Witness the due execution hereof this 1st day of September, 2008. Federated Equity Management Company of Pennsylvania By:/s/ John B.
